DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mehregany (US 8,372,677) in view of Pan et al. (US 2007/0052498; “Pan”).
Regarding claim 1, Mehregany teaches a method (figures 5-14) of fabricating an accelerometer (10), the method comprising:
fabricating a first sense electrode (see etched sense electrode in package substrate in figure 14) in a first dielectric layer (upper layer of package substrate in figure 14) disposed on a substrate (lower portion of package substrate);
depositing a second dielectric layer (11/21) on the first sense electrode;
fabricating a first tether (15) on the second dielectric layer;
defining a proof mass (13) mechanically coupled to the first tether (15) by etching a back surface of the substrate (col. 6, lines 20-24); and
etching the second dielectric layer below the first tether so as to release the first tether from the first sense electrode (see space formed in figure 14 between the tether arm 15 and the sense electrode in package substrate).
Mehregany fails to teach the first sense electrode being a ring resonator 
However, it is well-known to those of ordinary skill in the art to form a sense electrode with a ring resonator. For example, see ring resonator sense electrode 24 in figure 7A in Pan.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the general sense electrode of Mehregany with a ring resonator because such a modification would have been merely a replacement with a well-known sense electrode device.
As for claim 6, Mehregany teaches disposing another substrate on the first tether so as to enclose the first tether in vacuum (The accelerometer of Mehregany is packaged in various electronic devices that will cover the first tether in a vacuum. Col. 1, lines 22-24).
As for claim 7, Mehregany teaches growing an epitaxial layer (see package substrate in figure 14) on the back surface of the substrate (11) to encapsulate the proof mass in vacuum.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mehregany in view of Pan and Duraffourg (US 2017/0089944).
Regarding claim 8, Mehregany teaches the method of claim 1, as detailed above, but fails to teach fabricating a light source on the substrate to provide a light beam propagating in the first ring resonator.
However, it is well-known to those of ordinary skill in the art to pass light through a ring resonator of an accelerometer for detecting a level of acceleration. See para. [0001] and [0048] of Duraffourg.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pass light through the first ring resonator of Mehregany because such a modification would have been merely exercising a well-known sensing technique for an accelerometer.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The best prior art reference of record, Mehregany, taken alone or in combination with other references, fails to teach:
“wherein fabricating the first ring resonator comprises: depositing an epitaxial layer on the substrate; and etching the epitaxial layer so as to define the first ring resonator.”, as set forth in claim 2;
“wherein fabricating the first tether comprises: depositing a layer of stoichiometric silicon nitride on the second dielectric layer via low pressure chemical vapor deposition; and etching the layer of stoichiometric silicon nitride so as to define the first tether.”, as set forth in claim 4; and
“wherein releasing the first tether comprises: etching the second dielectric layer using buffered HF etching; and point drying the first tether so as to reduce stiction between the first tether and the first ring resonator.”, as set forth in claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        June 8, 2022